DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                      YONI JAVIER ESTOPINALES,
                              Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                                 No. 4D15-516

                                [May 20, 2015]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Barbara McCarthy,
Judge; L.T. Case No. 05-16297 CF10A.

   Yoni Javier Estopinales, Blountstown, pro se.

   No appearance required for appellee.

PER CURIAM.

   We affirm without prejudice the trial court’s denial of appellant’s motion
to correct illegal sentence. Regarding appellant’s claim for additional jail
credit, he may file a sworn and legally sufficient rule 3.801 motion within
the time remaining under the rule. See Fla. R. Crim. P. 3.801(c) (setting
forth the required contents for such a motion). As for appellant’s claim
that his Broward and Volusia County sentences were to run concurrently,
he may file a sworn motion pursuant to Florida Rule of Criminal Procedure
3.850, alleging that such was an express condition of his plea, if he can
do so in good faith. See, e.g., Bruce v. State, 679 So. 2d 45 (Fla. 3d DCA
1996).

   Affirmed without prejudice.

GROSS, LEVINE and FORST, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.